That our former opinion correctly disposed of the matters therein discussed is not challenged. Appellant complains, however, because we did not consider a bill of exceptions relative to the rejection of evidence from the witness Miles Roberta. The bill was not overlooked. Said witness was asked by appellant if a few days before the homicide he heard "anything unusual" over at deceased's home. Objection was sustained. The ruling appears to have been correct, as the question was so general in its character as not to convey any idea of what was expected to be elicited as to the character of the "unusual" happening about which witness was interrogated. The bill states that if witness had been permitted to answer the question he would have said that either the day before, or second day before, the killing he had "heard an unusual noise at the home of deceased, and had gone there and learned that deceased had assaulted and struck his sister Louise Winslow." If witness had proposed to describe a disturbance heard by him at the home of deceased from which description the conclusion could have been reasonably drawn that it was a fight between deceased and his sister, or if witness would have testified that he saw deceased make an assault upon his sister, the rejection of such evidence under the facts of this case would have been error; but the bill does not recite that witness would have so testified. We are only informed by the bill that witness heard some sort of an unusual noise (the character of which is not stated), and that upon going to the house of deceased he had "learned" that deceased had assaulted his sister. The bill carries with it the unmistakable idea that witness would have given testimony *Page 629 
hearsay in character and therefore presents no error. For this reason we did not discuss it in our former opinion.
The motion for rehearing is overruled.
Overruled.